The only occurrence, therefore, which it is material to notice on this trial, was the following: There were two of the petty jury (Thomas Coates and William Callady) who being called, and not challenged, alledged sickness in excuse for not serving, and they were, for the present, set apart: But the whole pannel having been eventually drawn out of the balloting box, without furnishing twelve names unchallenged, and those jurors persevering in their excuse, the counsel for the prisoner retracted his challenge of another juror, who was, thereupon, qualified by order of THE COURT.